 COLUMBIA MARINE SERVICE, INC.197Columbia Marine Service, Inc.andInland Boatmen'sTRIAL EXAMINER'S DECISIONUnion of the Seafarers'InternationalUnion ofNorth America,AFL-CIO,Atlantic,Gulf, Lakesand Inland Waters DistrictandInternational Unionof District 50, Allied and Technical Workers of theUnited States and Canada,and its Local Union14262,Party to the Contract.Case 9-CA-5825June 16, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 26, 1971, Trial Examiner Henry L.Jalette issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices alleged inthe complaint and recommending that it cease and de-sist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief; the GeneralCounsel filed an answering brief.Pursuant to the provisions of section 3(b) of the Na-tional Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrail Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, and hereby orders that Respond-ent,Columbia Marine Service, Inc., Paducah, Ken-tucky, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.The Trial Examiner in the third paragraph of section III, B, of hisDecision inadvertently referred to the Cmcinnati, Ohio, District 50 localwith whom Respondent has a collective-bargaining agreement as "Local14262." The record reveals, and we find, that that local is Local 14263, andthe Trial Examiner's Decision is hereby corrected to reflect this finding.191 NLRB No. 20STATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: This case involvesallegations that the Respondent, Columbia Marine ServiceInc., violated Section 8(a)(1) and (5) of the Act by refusingto recognize the Charging Party, Inland Boatmen's Union ofthe Seafarers' International Union of North America, AFL-CIO, Atlantic, Gulf, Lakes and Inland Waters District (here-inafter referred to as SIU) and Section 8(a)(2) of the Act byrecognizing Local Union 14262, International Union of Dis-trict 50, Allied and Technical Workers of the United Statesand Canada (hereinafter referred to as District 50, Local14262). The underlying issue in the case is whether or notRespondent is a successor to an employer named PaducahMidstream Service, Inc. (hereinafter referred to as Mid-stream) and, as such, required to recognize and bargain withSIU which had been certified as the representative of theemployees of Midstream. The complaint was issued on Octo-ber 12, 1970, and was based on a charge filed on September3, 1970.' The case was tried on January 5, 1971, in Paducah,Kentucky.Upon the entire record,' including my observation of thewitnesses, and after due consideration of the brief filed byGeneral Counsel, I make the following:'FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTColumbia Marine Service, Inc., is an Ohio corporationengaged in the harbor towing and contract towing businesson the Ohio River from locations in Cincinnati, Ohio, andPaducah, Kentucky. During the 12-month period proceedingissuance of the complaint, a representative period, Respond-ent performed services valued in excess of $500,000, incldu-ing services in interstate commerce valued in excess of $50,-000 for customers from outside the State of Ohio. Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInland Boatmen's Union of the Seafarers' InternationalUnion of North America, AFL-CIO, Atlantic, Gulf, Lakesand Inland Waters District, and International Union of Dis-trict 50, Allied and Technical Workers of the United Statesand Cnaada, and its Local Union 14262, and each of them,are, and at all times material herein have been, labor organi-zations within the meaning 'of Section 2(5) of the Act.Unless otherwise indicated, all dates appearing hereinafter refer to1971The record consists not only of testimony given in the hearing beforeme on January 5, as well as exhibits received into evidence at such hearing,but also of the record made in Civil Number 2127 in the United StatesDistrict Court, Western District of Kentucky, at Paducah in which case ahearing was held on January 4, 1971, on the petition of the Regional Direc-tor for Region 9, acting for and on behalf of the Board, for an injunctionagainstRespondent herein pursuant to provisions of Sec 10(j) of the Act.The parties stipulated in the hearing before me for the receipt of the recordin such 10(j) proceeding.Respondent's motion to dismiss made at the close of trial, on which Ireserved ruling, is denied on the basis of the findings and conclusions herein. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The FactsPrior to August 13, Midstream was engaged in operationson the Ohio River consisting of providing to its customersmidstream refueling services,harborservice,and a smallamount of above-water barge repair. Midstream had fourbarges, and a lease with the city of Paducah, Kentucky, forcertain dock privileges on the river.On June 15, as a result of a petition filed by District 50 inCase 9-RC-8480, an election was held in the following unitof Midstream's employees:All employees of the Employer operating in its Padu-cah,Kentucky operations on the Ohio River, and itstributaries, on its boats and docks, but excluding officeclerical employees, pilots, dispatchers and all othersupervisors as definedin the Act.In this election, SIU appeared on the ballot as an Inter-venor.' Of 14 eligible voters, 13 voted for SIU and 1 votedagainst representation by any of the participating labor orga-nizations.On June 19, SIU was certified as the, representativeof Midstream's employees in the above-described unit.On August 12, Midstream assigned to Respondent its leasewith the city of Paducah of certain property owned by the cityof Paducah bordering on the banks of the river. The purposeof the lease was to permit the lessee to tie and secure bargesand other river vessels for the purpose of storage or repair andloading and unloading.On August 13, Midstream sold to Respondent the follow-ing assets:Towboat "Billy D."Towboat "Beryl."Towboat "Ponchatula."Towboat "Paducah Fueler.""Ellen" hull---One crane, barge, andcrane."Sally Ann" hull; One flat.Welding barge and welding equipment.Office quarter boatsand equipment,consisting of radio equipment,metal latheand drillpress, andoffice furnitureand machines.Chevrolet 1965 pick-up truck.Assignment of lease betweenParties of the FirstPart andCity of Paducah.Assignment of lease toV. A. Duke,dated 9/6/60."Also appearingon the ballotas an Intervenor was Laborers'Interna-tional Unionof North America, Local Union 1214, AFL-CIOOn August 17, Respondent began operations at the facili-ties previously occupied by Midstream. On that day, Mid-stream had terminated the 10 employees still in its employadvising them of the sale to Respondent. The employees hadbeen requested to stay to talk to Respondent's representativeand they met at the premises with Respondent's president,William Kinzeler. He explained to them that Respondent hadpurchased the assets of Midstream,that Respondent neededoperators, and he offered them, employment. On August ^ 1;`prior to its purchase of the assets described above, Respond-ent had entered into a contract with District 50, Local 14262,in a unit of all operators,deckhands,mechanics, and tanker-men employed by Respondent in its operations on the OhioRiver, and its tributaries, including employees employed onits docks and river towboats, and in this meeting with Mid-stream's former employees, Kinzeler told them that if theywere interested in employment they should speak to a repre-sentative of District 50 who was present at the meeting andwho would tell them the terms of the contract between Dis-trict 50, Local 14262, and Respondent.The employees accepted the offer of employment.' It alsoappears that the offer was made to Midstream's supervisors,because Kinzeler admitted Respondent hired Midstream'ssupervisors. Exactly how many Respondent hired is not clear,but it did include Curtis Krouse, welding foreman and How-ard Christian, a dispatcher. There is no evidence as to whois the manager of the Paducah operation.Although Respondent's operations at Paducah were notdelineated with any degree of specificity, it is clear that Re-spondent is performing at Paducah the same services for-merly performed by Midstream and that these services arebeing performed for Midstream's former customers.On August 7, Respondent had received a telegram fromSIU in which SIU indicated it had heard Respondent waspurchasing Midstream and advising Respondent of SIU's cer-tification as representative of Midstream's employees. SIUrequested a meeting.On the same day, Respondent repliedthat it was not purchasing "Paducah Midstream Service, Inc.or any of its affiliated companies."On August 17, SIU sent another telegram to Respondentstating it had been advised Respondent had purchased Mid-stream,that SIU was the certified bargaining representativeand demanding bargaining. A reply within 24 hours wasrequested. Respondent never replied, but it stipulated at thetrial that it denied the demand.Respondent knew of SIU's certification before it purchasedMidstream's assets.B. Analysis and ConclusionsIt appears to me that little or no discussion is required todemonstrate that Respondent is a successor to Midstreamand therefore that it was required to honor the certificationof SIU and to recognize it as the exclusive representative ofits employees at Paducah. In order to establish successorshipall that need appear-is that the employing industry has re-mained essentially the same despite the change of ownership.TheWilliam J. Burns International Detective Agency,182NLRB No. 30. Such is clearly the case here. Thus, Respond-ent occupies the same premises previously occupied by Mid-stream,employs Midstream's former employees and super-visors,uses the same equipment, and provides the sameservices forMidstream's former customers that Midstreamhad offered. The only change that has occurred has been thesIn addition, shortly after August 17, Respondent employed five formeremployees of Midstream who had recently been laid off by Midstream. COLUMBIA MARINE SERVICE, INC.199change in ownership.Accordingly,I find that Respondent isa successor to Midstream and that it was bound to honor thecertification of SIU as the representative of its employees. Byrefusing to recognize SIU and rejecting its demand for bar-gaining,Respondent violated Section 8(a)(5) and(1) of theAct.Respondent appears to defend its refusal to recognize andbargain with SIU on the proposition that it did not purchaseMidstream,but only some of its assets, and that Midstreamis still in existencewith the possibilityof resuming operationsin competition with Respondent. A finding of successorshipdoes not depend on a finding that the purchaser purchased acompany or on a finding that the seller went out of business.(It is clear here that Midstream has gone out of business. Ithas no employees and no equipment with which to do busi-ness.Midstream's president testified Midstream had no plansto continue in operation.)As the Board stated inMainte-nance, Incorporated,148 NLRB 1299, "The duty of an em-ployer who has taken over an `employing industry' to honorthe employees'choice of a bargaining agent is not one thatderives from a private contract,nor is it one that necessarilyturns upon the acquisition of assets or assumption of otherobligations usually incident to a sale, lease,or other arrange-ment between employers.It is a public obligation arising byoperation of the Act. The critical question is not whetherRespondent succeeded to White Castle's corporate identity orphysical assets, but whether Respondent continued essen-tially the same operation,with substantially the same em-ployee unit whose duly certified bargaining representativewas entitled to statutory recognition at the time Respondenttook over." As I noted above, this test has been met here.An additional defense to the allegations of the complaint,and this includes the 8(a)(2) allegation, appears to be thatRespondent was obligated to recognize District 50 by reasonof its contract with District 50, Local 14262, in Cincinnati,Ohio. I find no merit to this defense. Respondent's contractin Cincinnati contained no provision for the coverage of em-ployees of newly acquired facilities, and Respondent has notpurported to extend the provisions of that contract to thePaducah employees.Rather,it negotiated a separate agree-ment with less advantageous provisions that those containedin its contract with the Cincinnati local. Apart from theseconsiderations,it is clear that the Paducah operations consti-tute a separate appropriate unit from Respondent's opera-tions at Cincinnati. It appears these operations are underseparate supervision,and there is no evidence of an inter-change of employees. Moreover, it is noted that Paducah is326 miles distant from Cincinnati.6 Accordingly, there is nobasis for a finding that the Paducah operations constituted anaccretion to the Cincinnati operations.Dura Corporation,153NLRB592;' International Paper Company,171 NLRB No.89. Since it is undisputed that District 50, Local 14262, didnot represent a majority of Respondent's employees at Padu-cah when Respondent recognized District 50, Local 14262,and entered into a contract with it,Respondent violated Sec-tion 8(a)(2) and (1) of the Act by according such recognitionto District 50, Local 14262, and by entering into a collective-bargaining agreement with it.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with Respondent's operations de-scribed in section I,above, have a close,intimate,and sub-6Standard Highway MileageGuide, Rand McNally & Company.stantial relationship to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices in violation of Section 8(a)(1), (2),and (5) ofthe Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate thepolicies of the Act.I shall recommend that Respondent be ordered to with-draw and withhold recognition from District 50, Local14262,as the representativeof any ofRespondent's em-ployees at Paducah, Kentucky, for the purpose of dealingwith said labor organization concerning grievances,wages,hours of work, or other terms and conditions of employment,until after Respondent has complied with the provisions ofthisrecommendedOrderrequiringit tobargain with InlandBoatmen's Union of the Seafarers'InternationalUnion ofNorth America, AFL-CIO, Atlantic, Gulf, Lakes and InlandWaters District, and unless and until said District 50, Local14262,has been certified as such representative by the Board.I shall further recommend that Respondent cease and desistfrom giving effect to the contract entered into with District50,Local 14262; provided, however, that nothing in myrecommended Order shall be construed to require Respond-ent to vary or abandon any wage, hour, seniority, or othersubstantive feature of the relationship between it and its em-ployees which may have been established pursuant to theaforesaid contract, or to prejudice the assertion by its em-ployees of any rights they may have thereunder.Having found that SIU is the certified bargaining repre-sentative of Respondent's 'employees in an appropriate unit,and that it requested recognition and bargaining which Re-spondent unlawfully refused, I shall recommend that Re-spondent bargain upon request with the SIU and, if anyunderstanding is reached,embody such understanding in asignedagreement.CONCLUSIONS OF LAW1.Columbia Marine Service, Inc.,,is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. Inland Boatmen'sUnion of the Seafarers' InternationalUnion of North America, AFL-CIO, Atlantic, Gulf, Lakesand Inland Waters District, and International Union of Dis-trict 50, Allied and Technical Workers of the United Statesand Canada, and its Local Union 14262, and each of them,are labor organizations within the meaning of Section 2(5) ofthe Act.3.All employees of Respondent operating at its Paducah,Kentucky, operations on the Ohio River and its tributaries,on its boats and docks, but excluding office clerical em-ployees, guards, professional employees, pilots, dispatchers,and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Inland Boatmen'sUnion of theSeafarers'InternationalUnion of North America, AFL-CIO, Atlantic, Gulf, Lakesand Inland Waters District is the exclusive representative ofthe employees of Respondent in the above-described appro-priate unit within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with SIU, Re-spondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Sections 8(a)(5) and(1) and 2(6)and (7) of the Act. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By recognizing District 50, Local 14262, and enteringinto a contract with it at a time when it did not represent amajority of Respondent's employees at Paducah, Kentucky,Respondent engaged in and is engaging in unfair labor prac-tices within the meaning of Sections 8(a)(1) and (2) and 2(6)and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'ORDERRespondent, Columbia Marine Service, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Recognizing International Union of District 50, Alliedand Technical Workers of the United States and Canada, andits local Union 14262 as the representative of any of its em-ployees for the purpose of dealing with said labor organiza-tion concerning grievances, wages, hours of work, or otherterms and conditions of employment, until after it has com-plied with the provisions of this recommended Order requir-ing it to bargain with Inland Boatmen's Union of Seafarers'InternationalUnion of North America, AFL-CIO, Atlantic,Gulf, Lakes and Inland Waters District, and unless and untilsaid International Union of District 50, Allied and TechnicalWorkers of the United States and Canada, and its LocalUnion 14262, has been certified as such representative by theBoard.(b)Refusing to bargain collectively, upon request, withInland Boatmen's Union of the Seafarers' InternationalUnion of North America, AFL-CIO, Atlantic, Gulf, Lakesand Inland Waters District, as the exclusive bargaining repre-sentative of its employees in the above-described unit.(c) Interfering with the rights of its employees in the above-described unit to be represented by a labor organization oftheir own choosing.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsto join or assist Inland Boatmen's Union of the Seafarers'InternationalUnion of North America, AFL-CIO, Atlantic,Gulf, and Inland Waters District, or any other labor organi-zation, or otherwise engage in such activities protected by theAct.2. Take the following affirmative.action designed to effectu-ate the policies of the Act:(a)Withdraw and withhold recognition from InternationalUnion of District 50, Allied and Technical Workers of theUnited States and Canada and its Local Union 14262 asrepresentative of any of Respondent's employees in the unitfound appropriate herein for the purpose of contracting andnegotiating or otherwise dealing with the Respondent in re-spect to wages, rates of pay, or any other terms or conditionsof employment, both until it has complied with the provisionsof this recommended Order requiring it to bargain with theInland Boatmen's Union of the Seafarers' InternationalUnion of North America, AFL-CIO, Atlantic, Gulf, Lakesand Inland Waters District, and unless and until said Interna-tional Union of District 50, Allied and Technical Workers ofthe United States and Canada, and its Local Union 14262,shall be certified as such representative by the Board.'In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommend Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived forall purposes.(b)Upon request, bargain collectively with Inland Boat-men's Union of the Seafarers' International Union of NorthAmerica, AFL-CIO, Atlantic, Gulf, Lakes and Inland Wa-ters District, as the exclusive representative of all employeesin the unit described above, and, if an understanding isreached, embody such understanding in a signed agreement.(c) Post at its Paducah, Kentucky, facilities, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 9,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.9'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read: "Notifythe Regional Director for Region 9, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively, upon re-quest, with Inland Boatmen's Union of the Seafarers'InternationalUnion of North America, AFL-CIO, At-lantic,Gulf, and Inland Waters District as the exclusiverepresentative of our employees in the following appro-priate unit:All our employees operating at our Paducah,Kentucky, operations on the Ohio River and itstributaries, on its boats and docks, but excludingoffice clerical employees,guards, professional em-ployees, pilots, dispatchers, and all other super-visors as defined in the Act.WE WILLbargain,upon request,with Inland Boat-men's Union of the Seafarers' International Union ofNorth America, AFL-CIO, Atlantic, Gulf, Lakes andInland Waters District as the exclusive representative ofour employees in the above-described unit and, if anyunderstanding is reached, embody such understandingin a signed agreement.WE WILL NOT give any force or effect to the contractentered into with International Union of District 50,Allied and Technical Workers of the United States andCanada, and its Local Union 14262.WE WILL withdraw and withhold recognition fromInternational Union of District 50, Allied and TechnicalWorkers of the UnitedStates and Canada,and its LocalUnion 14262, and we will not assist or recognize thatlabor organization as the representative of our em-ployees in the unit described above until after we havecomplied with our obligation to bargain with InlandBoatmen's Union of the Seafarers' International Unionof North America, AFL-CIO, Atlantic, Gulf, Lakes and COLUMBIA MARINE SERVICE,INC.201Inland Waters District,and unless International Unionof District 50, Allied and Technical Workers of theUnited States and Canada,and its Local Union 14262has been certified as bargaining representative of ouremployees in an appropriate unit.COLUMBIA MARINESERVICE, INC.(Employer)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407,Federal Office Building,550 Main Street,Cincinnati,Ohio 45202, Telephone 513-684-3686.DatedBy(Representative)(Title)